Exhibit 10.6

 

THE NASDAQ OMX GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Amended and Restated, effective as of December 17, 2008



--------------------------------------------------------------------------------

THE NASDAQ OMX GROUP, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Table of Contents

 

               Page

ARTICLE I

      GENERAL    1

1.1

   Effective Date    1

1.2

   Purpose    1

1.3

   Scope    1

1.4

   Source of Funds    1

ARTICLE II

      DEFINITIONS AND USAGE    2

2.1

   Definitions    2

2.2

   Usage    7

ARTICLE III

      SERP BENEFIT COMMENCEMENT DATE    8

3.1

   Initial SERP Benefit Commencement Date    8

3.2

   Subsequent Change in SERP Benefit Commencement Date    8

ARTICLE IV

      ELIGIBILITY AND PARTICIPATION    9

4.1

   Eligibility    9

4.2

   Participation    9

4.3

   Special Provisions    9

ARTICLE V

      VESTING REQUIREMENTS    10

5.1

   Vesting    10

ARTICLE VI

      SUPPLEMENTAL RETIREMENT BENEFIT — GRANDFATHERED ACCRUED BENEFIT    11

6.1

   Eligibility for Retirement Benefits    11

6.2

   Time of Payment    11

6.3

   Normal Retirement Benefit    11

6.4

   Early Retirement Benefit    11

6.5

   Form of Payment    11

6.6

   Optional Forms of Payment    12

6.7

   Rehiring Terminated Participants    12

 

i



--------------------------------------------------------------------------------

ARTICLE VII

      SUPPLEMENTAL RETIREMENT BENEFITS — NON-GRANDFATHERED ACCRUED BENEFITS   
13

7.1

   Eligibility for Retirement Benefits    13

7.2

   Time of Payment    13

7.3

   Normal Retirement Benefit    13

7.4

   Early Retirement    13

7.5

   Form of Payment    14

7.6

   Optional Form of Payment    14

ARTICLE VIII

      DEATH BENEFITS    16

8.1

   Preretirement Survivor’s Benefit Linked to Grandfathered Accrued Benefit   
16

8.2

   Preretirement Survivor’s Benefit Linked to Non-Grandfathered Accrued Benefit
   17

8.3

   Post-Retirement Survivor’s Benefit    18

ARTICLE IX

      ADMINISTRATION    19

9.1

   Administration Generally    19

9.2

   Limitation on the SERP Committee’s Authority    19

9.3

   Delegation    20

9.4

   Fees    20

ARTICLE X

      CLAIMS PROCEDURE    21

10.1

   Provision of Benefits    21

10.2

   Claims Review    21

10.3

   Payment of Benefits    22

ARTICLE XI

      MISCELLANEOUS PROVISIONS    23

11.1

   Amendment    23

11.2

   Termination    23

11.3

   No Assignment    24

11.4

   Incapacity    24

11.5

   Successors and Assigns    24

11.6

   Governing Law    24

11.7

   No Guarantee of Employment    25

11.8

   Severability    25

11.9

   Notification of Addresses    25

11.10

   Bonding    25

11.11

   Headings    25

 

ii



--------------------------------------------------------------------------------

11.12

   Adoption of Plan by Other Employers    25

11.13

   Indemnity    25

11.14

   Tax Withholding    26

ARTICLE XII

      BENEFIT FREEZE    27

12.1

   Closing Plan to New Participants    27

12.2

   Benefit Freeze for Existing Participants    27

 

iii



--------------------------------------------------------------------------------

THE NASDAQ OMX GROUP, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE I

 

GENERAL

 

1.1 Effective Date. The Plan was established effective as of November 1, 2003,
by the Nasdaq Stock Market, Inc. (now known as The NASDAQ OMX Group, Inc.).
Effective as of December 31, 2008, the Plan is hereby amended and restated in
its entirety, on the terms and conditions hereinafter stated, so as to comply
with the deferred compensation requirements of Section 409A of the Internal
Revenue Code (the “Code”). The Plan, as so amended and restated, shall apply
solely with respect to “Participants” (as hereafter defined) who have not
received (or have not yet started to receive, as the case may be) benefits under
the Plan prior to January 1, 2009 and their “Beneficiaries” (as also hereafter
defined). The rights, if any, of any person whose status as an employee of an
Employer has terminated prior to January 1, 2009 shall be determined pursuant to
the Plan as in effect on the date such employee terminated, unless a
subsequently adopted provision of the Plan is made specifically applicable to
such person.

 

1.2 Purpose. The purpose of the Plan is to attract, retain and encourage the
productive efforts of a select group of senior executives who render valuable
services to an Employer that constitute an important contribution toward the
Company’s continued growth and success by providing supplemental retirement
income to such designated executives and their beneficiaries.

 

1.3 Scope. The Plan is intended to be (and shall be construed and administered
as) an “employee pension benefit plan” under the provisions of the Employee
Retirement Income Security Act of 1974, as defined (“ERISA”), which is funded
and maintained by the Company to provide retirement benefits to a select group
of management or highly compensated employees as such group is described under
Sections 201(2), 30l(a)(3), and 40l(a)(1) of ERISA.

 

1.4 Source of Funds. The obligation of the Company to make payments under the
Plan constitutes nothing more than an unsecured promise of the Company to make
such payments; any property of an Employer that may be set aside for the payment
of benefits under the Plan shall, in the event of the Company’s or an Employer’s
bankruptcy or insolvency, remain subject to the claims of the Company’s and an
Employer’s general creditors until such property is distributed in accordance
with Articles VI and VII (Supplemental Retirement Benefits) and/or Article VIII
(Death Benefits) hereof.

 

1



--------------------------------------------------------------------------------

ARTICLE II

 

DEFINITIONS AND USAGE

 

2.1 Definitions. Wherever used in the Plan, the following words and phrases
shall have the meanings set forth below unless the context plainly requires a
different meaning:

 

  (a) “Actuarial Equivalent” means the actuarial equivalent value determined by
using the interest rate and mortality assumptions that would be applicable under
the Pension Plan as of the date such assumptions are utilized under the Plan.

 

  (b) “Accrued Benefit” means a benefit which, if expressed as a single life
annuity (payable monthly) commencing as of the Participant’s Normal Retirement
Date, is an amount determined as follows:

 

  (i) Executive Participants. In the case of an Executive Participant, the
Accrued Benefit shall be a monthly amount equal to sixty percent (60%) of his or
her Career Average Compensation, multiplied by a fraction, the numerator of
which is the Participant’s number of days of Service, and the denominator of
which is three thousand six hundred and fifty (3,650). If the fraction provided
in the prior sentence shall be greater than one (1), the fraction shall be
deemed to equal one (1). Accordingly, each Executive Participant’s Accrued
Benefit shall accrue at a rate of six percent (6%) per year of Service.

 

  (ii) Senior Participants. In the case of a Senior Participant, the Accrued
Benefit shall be a monthly amount equal to the excess of sixty percent (60%) of
his or her Career Average Compensation, multiplied by a fraction, the numerator
of which is the Participant’s number of days of Service, and the denominator of
which is five thousand four hundred and seventy-five (5,475) and, after such
multiplication, reduced by his or her Primary Social Security Benefit. If the
fraction provided in the prior sentence shall be greater than one (1), the
fraction shall be deemed to equal one (1). Accordingly, each Senior
Participant’s Accrued Benefit shall accrue at a rate of four percent (4%) per
year of Service.

 

  (c) “Base Compensation” means compensation as defined under the Pension Plan
for purposes of determining a Participant’s Pension Plan Accrued Benefit;
provided, however, that compensation shall be determined without regard to the
compensation limit set forth in Section 401(a)(17) of the Code, as adjusted to
reflect cost-of-living increases by the Secretary of the Treasury or his or her
delegate from time to time under such Code section.

 

  (d)

“Beneficiary” means with respect to a Participant, the beneficiary entitled to
receive any benefits due such Participant under the Pension Plan upon his or her

 

2



--------------------------------------------------------------------------------

 

death.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f) “Career Average Compensation” means Career Average Compensation as defined
in the Pension Plan (but taking into account Compensation as defined in this
Plan); provided, however, that a Participant shall not be deemed to be paid
Incentive Compensation for purposes of determining his or her Compensation while
on an authorized leave of absence or away from active employment pursuant to the
Selective Service Act or similar act, except to the extent required by law.
Subject to the limitation in the preceding sentence, a Disabled Participant
shall be deemed to receive Compensation during his or her Disability Period at
the same rate that such Compensation was received at the time his or her
disability was incurred.

 

  (g) “Code” means the Internal Revenue Code of 1986 as amended from time to
time, and any regulations issued thereunder. A reference to any section of the
Code shall also be deemed to refer to any successor statutory provision.

 

  (h) “Company” means The NASDAQ OMX Group, Inc. (formerly known as the Nasdaq
Stock Market, Inc.), and any successor thereto.

 

  (i) “Compensation” means Base Compensation, but for purposes of determining
Compensation, Base Compensation shall be deemed to include one-third (1/3) of a
Participant’s Incentive Compensation earned during the “determination period.”

 

For purposes of determining a Participant’s Career Average Compensation, the
“determination period” for Incentive Compensation (i) for a Participant who has
a Termination of Employment on or after November 1, 2003, but prior to
January 1, 2009 shall be the five (5) consecutive Plan Years ending on the
December 31st that coincides with or precedes the Participant’s Termination of
Employment; and (ii) for a Participant who has a Termination of Employment on or
after January 1, 2009 shall be the period beginning on the later of
(x) January 1, 2004 or (y) the date such Participant first became an employee of
an Employer, and ending on his or her Termination of Employment

 

For purposes of the Plan, annual Incentive Compensation shall be attributed to
the Plan Year in which the services giving rise to such compensation were
performed, rather than the Plan Year in which the Participant actually receives
such Incentive Compensation.

 

  (j) “Death Benefit” means the benefit, if any, a Participant’s Beneficiary is
entitled to receive following the death of such Participant pursuant to Article
VIII hereof

 

3



--------------------------------------------------------------------------------

  (k) “Disabled Participant” means a Participant (i) eligible to receive
payments under an Employer’s long-term disability program, regardless of whether
such Participant is in fact covered by such program or (ii) who is otherwise
considered “disabled” as such term is defined in an employment agreement entered
into by and between such Participant and an Employer.

 

  (l) “Disability Period” means the period that commences with the date as of
which the Participant becomes a Disabled Participant and ceases with the
earliest of the following dates: (i) the date as of which the Participant would
cease to receive disability benefits under an Employer’s long-term disability
program, if such Participant were covered by such program; (ii) the date as of
which the Participant ceases to have a disability within the meaning of an
Employer’s long-term disability program or within the meaning of such term as
set forth in an employment agreement entered into by and between the Participant
and an Employer; (iii) the date as of which the Participant is considered by the
SERP Committee to have refused to furnish proof that he or she continues to have
a disability within the meaning of an Employer’s long-term disability program;
and (iv) the death of the Participant

 

  (m) “Employer” means the Company and any other entity which adopts the Plan
for the benefit of a select group of its management or highly compensated
employees in accordance with Section 11.12 hereof.

 

  (n) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations issued thereunder. A reference to
any section of ERISA shall also be deemed to refer to any successor statutory
provision.

 

  (o) “Executive Participant” means a Participant who is a Chairman and/or Chief
Executive Officer, Chief Financial Officer, President, Chief Operating Officer,
or Executive Vice President of an Employer or any other Participant that the
Management Compensation Committee deems in its sole discretion to be an
Executive Participant.

 

  (p) “Grandfathered Accrued Benefit” means, in the case of any given
Participant, an amount equal to what the Participant’s Accrued Benefit would
have been had such person terminated employment with the Company on December 31,
2004.

 

  (q) “Grandfathered Benefit Ratio” means, in the case of any given Participant,
an amount equal to:

 

  (i) such Participant’s monthly benefit amount determined under Section 6.3,
divided by,

 

  (ii) the excess of (A) such Participant’s Accrued Benefit over (B) such
Participant’s Pension Plan Accrued Benefit.

 

4



--------------------------------------------------------------------------------

  (r) “Grandfathered Pension Plan Accrued Benefit” means, in the case of any
given Participant, an amount equal to what the Participant’s Pension Plan
Accrued Benefit would have been (and determined without regard to any vesting
requirements under the Pension Plan) had such Participant terminated employment
with the Company on December 31, 2004.

 

  (s) “Incentive Compensation” means the annual payment earned by a Participant
under The NASDAQ OMX Group, Inc. Corporate Incentive Plan (formerly known as the
Nasdaq Stock Market, Inc. Corporate Incentive Plan) or the Executive Corporate
Incentive Plan or any successor bonus plan or arrangement maintained or
sponsored by an Employer.

 

  (t) “Management Compensation Committee” means the Management Compensation
Committee of the Board or any other committee of the Board authorized by the
Board to act as the Management Compensation Committee.

 

  (u) “Non-Grandfathered Accrued Benefit” means, in the case of any given
Participant, an amount, expressed as a single life annuity (payable monthly)
commencing at his or her Normal Retirement Date, equal to the excess of:

 

  (i) such person’s Accrued Benefit, over

 

  (ii) such person’s Grandfathered Accrued Benefit.

 

  (v) “Non-Grandfathered Benefit Ratio” means, in the case of any given
Participant, an amount equal to:

 

  (i) such Participant’s monthly benefit amount determined under Section 7.3,
divided by,

 

  (ii) the excess of (A) such Participant’s Accrued Benefit over (B) such
Participant’s Pension Plan Accrued Benefit.

 

  (w) “Non-Grandfathered Pension Plan Accrued Benefit” means, in the case of any
given Participant, a benefit expressed as a single life annuity (payable
monthly) commencing at his or her Normal Retirement Date (and without regard to
the date on which such Participant actually commences to receive (or receives,
as the case may be) his or her benefit under the Pension Plan), equal to the
excess of:

 

  (i) such person’s Pension Plan Accrued Benefit, over

 

  (ii) his or her Grandfathered Pension Plan Accrued Benefit.

 

  (x) “Normal Retirement Age” means age sixty-five (65), except that in the case
of an employee who becomes a Participant after his or her sixtieth
(60th) birthday, it shall mean the tenth (10th) anniversary of the date he or
she became an employee of an Employer.

 

5



--------------------------------------------------------------------------------

  (y) “Normal Retirement Date” means the later (a) of the first day of the month
next following the month in which a Participant attains Normal Retirement Age or
(b) the first day of the month next following the month in which occurs the
Participant’s Termination of Employment.

 

  (z) “Participant” means an employee of an Employer who has been designated as
a Participant by the Management Compensation Committee pursuant to Section 4.2
hereof and continues to be entitled to benefits under the Plan.

 

  (aa) “Pension Plan” means the NASDAQ Pension Plan as, except as otherwise
provided to the contrary in the Plan, from time to time in effect.

 

  (bb) “Pension Plan Accrued Benefit” means, with respect to any given
Participant, the Participant’s accrued benefit under the Pension Plan expressed
as a single life annuity (payable monthly) commencing at his or her Normal
Retirement Date.

 

  (cc) “Pension Plan Benefit Commencement Date” means the date a Participant
begins to receive payment (or receives payment, as the case may be) of his or
her retirement benefit from the Pension Plan.

 

  (dd) “Plan” means The NASDAQ OMX Group, Inc. Supplemental Executive Retirement
Plan (formerly known as the Nasdaq Stock Market, Inc. Supplemental Executive
Retirement Plan).

 

  (ee) “Plan Year” means the calendar year.

 

  (ff) “Preretirement Survivor’s Benefit” means the Death Benefit payable to a
Beneficiary under Sections 8.1 and 8.2 hereof.

 

  (gg) “Primary Social Security Benefit” means primary social security benefit
as defined in the Pension Plan.

 

  (hh) “Senior Participant” means a Participant who is a Senior Vice President
or any other Participant that the Management Compensation Committee deems in its
sole discretion to be a Senior Participant.

 

  (ii) “SERP Benefit Commencement Date” means, with respect to any given
Participant, the date determined in accordance with Article III hereof.

 

  (jj) “SERP Committee” means The NASDAQ OMX Group, Inc. SERP Committee
(formerly known as the Nasdaq Stock Market, Inc. SERP Committee), whose members
shall be appointed by the Management Compensation Committee pursuant to Article
IX hereof.

 

6



--------------------------------------------------------------------------------

  (kk) “Service” means service as defined in the Pension Plan for purposes of
determining a Participant’s accrued benefit thereunder. In addition to Service
credited under the preceding sentence, a Disabled Participant shall be credited
with Service equal to such Participant’s Disability Period.

 

  (ll) “Termination of Employment” means termination of employment as defined in
the Pension Plan; provided, however, that for purposes of Article III hereof,
“Termination of Employment” shall instead mean a “separation from service”
within the meaning of Section 409A of the Code where it is reasonably
anticipated that no further services would be performed after that date or that
the level of services the Participant would perform after that date (whether as
an employee or independent contractor) would permanently decrease to no more
than 20 percent of the average level of bona fide services performed over the
immediately preceding thirty-six (36)-month period.

 

2.2 Usage. Except where otherwise indicated by the context, the definition of
any term herein in the singular shall also include the plural and vice versa.

 

7



--------------------------------------------------------------------------------

ARTICLE III

 

SERP BENEFIT COMMENCEMENT DATE

 

3.1 Initial SERP Benefit Commencement Date. With respect to any Participant who,
by December 31, 2008 has not yet received (nor started to receive, as the case
may be) benefits under the Plan, such person’s SERP Benefit Commencement Date
shall (unless thereafter changed in accordance with Section 3.2) be the later
of:

 

  (a) such number of days following such person’s Termination of Employment as
shall be elected by such Participant in writing not later than December 31,
2008, and

 

  (b) such Participant’s attainment of age 55,

 

subject to meeting the vesting requirements of Section 5.1. The last such
election which is made by such Participant prior to the close of business on
December 31, 2008 shall govern and, except as otherwise provided in Section 3.2,
shall thereafter be irrevocable.

 

If such Participant fails to make such a written election by December 31, 2008,
such person’s SERP Benefit Commencement Date shall (unless thereafter changed in
accordance with Section 3.2) be the day following the later of:

 

  (a) such person’s Termination of Employment, and

 

  (b) such person’s attainment of age 55,

 

subject to meeting the vesting requirements of Section 5.1.

 

3.2 Subsequent Change in SERP Benefit Commencement Date. A Participant described
in Section 3.1 shall, subject to meeting the vesting requirements of
Section 5.1, have the right to thereafter elect in writing a new SERP Benefit
Commencement Date which is later than the SERP Benefit Commencement Date
otherwise determined in accordance with Section 3.1, but only if both of the
following requirements are met:

 

  (a) such written election is made at least twelve months prior to what would
otherwise have been such person’s SERP Participant Benefit Commencement Date,
determined without regard to this Section 3.2, and

 

  (b) such written election specifies a new SERP Benefit Commencement Date which
is at least five years after what would otherwise have been such person’s SERP
Benefit Commencement Date, determined without regard to this Section 3.2.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

 

ELIGIBILITY AND PARTICIPATION

 

4.1 Eligibility. Employees who are designated as Participants pursuant to
Section 4.2 hereof must be members of a select group of management or highly
compensated employees as such group is described under Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA.

 

4.2 Participation. Subject only to the restriction provided in Section 4.1
hereof, the Management Compensation Committee shall be the sole judge in
determining who shall be eligible to be a Participant, and accordingly, shall
from time to time designate the Participants in the Plan. Participation shall be
evidenced by a written instrument (which may, but need not, form part of an
agreement between the employee and an Employer) signed on behalf of an Employer.

 

4.3 Special Provisions. The Management Compensation Committee may, with respect
to any Participant it designates pursuant to Section 4.2 hereof, establish any
special provision(s) with respect to the Plan that will be incorporated herein
by reference and that supplement or override otherwise applicable provisions of
this Plan; provided, however, that such special provisions must be reduced to
writing and executed on behalf of an Employer and approved by specific
resolution of the Management Compensation Committee. Notwithstanding the
foregoing, any agreement entered into by and between the Company and an
executive who was a participant in the NASD SERP on October 31, 2003, which
contained special provisions with respect to the NASD SERP shall be applied to
the Plan as if such agreement were intended to supplement or override the
otherwise applicable provisions of this Plan.

 

9



--------------------------------------------------------------------------------

ARTICLE V

 

VESTING REQUIREMENTS

 

5.1 Vesting. Subject only to Section 1.4 hereof, from and after the date on
which a Participant attains age 55 and completes ten (10) years of Service, the
right of such Participant to receive his or her benefits under the Plan shall at
all times thereafter be fully vested and nonforfeitable. Accordingly, a
Participant who has a Termination of Employment prior to attaining age 55 and
completing ten (10) years of Service shall not be entitled to any benefits under
the Plan.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

 

SUPPLEMENTAL RETIREMENT BENEFIT —

GRANDFATHERED ACCRUED BENEFIT

 

6.1 Eligibility for Retirement Benefits. Each Participant whose benefit under
the Plan has vested, pursuant to Section 5.1 hereof, shall be eligible for a
benefit under the Plan with respect to his or her Grandfathered Accrued Benefit,
determined in accordance with this Article VI.

 

6.2 Time of Payment. The payment of a Participant’s benefit under this Article
VI shall commence (or shall be paid, as the case may be) on the Participant’s
Pension Plan Benefit Commencement Date.

 

6.3 Normal Retirement Benefit. If a Participant’s Pension Plan Benefit
Commencement Date is such Participant’s Normal Retirement Date, the amount of
the benefit payable to such Participant under this Article VI, expressed as a
single life annuity (payable monthly) shall be an amount equal to the excess of:

 

  (a) such person’s Grandfathered Accrued Benefit, over

 

  (b) such person’s Grandfathered Pension Plan Accrued Benefit.

 

6.4 Early Retirement Benefit. If a Participant’s Pension Plan Benefit
Commencement Date is before such person’s Normal Retirement Date, the amount of
the benefit payable to such Participant under this Article VI, expressed as a
single life annuity (payable monthly) shall be an amount equal to the excess of:

 

  (a) such Participant’s Grandfathered Accrued Benefit, reduced by 1/4 of 1% for
each month by which such Participant’s Pension Plan Benefit Commencement Date
precedes the first day of the first calendar month after the calendar month in
which such Participant attains age 62, over

 

  (b) such Participant’s Grandfathered Pension Plan Accrued Benefit, reduced by
the same percentage amount, if any, by which such Participant’s accrued benefit
under the Pension Plan is in fact reduced on account of the commencement (or
payment, as the case may be) of such Participant’s Pension Plan accrued benefit
prior to such Participant’s Normal Retirement Date.

 

6.5 Form of Payment. The normal form of payment of the Participant’s benefit
determined under this Article VI shall be the form in which his or her accrued
benefit is payable under the Pension Plan. Benefits determined under this
Article VI that are paid (other than as a single life annuity) shall be the
Actuarial Equivalent of the Participant’s benefit otherwise determined under
Section 6.3 or Section 6.4, as the case may be.

 

11



--------------------------------------------------------------------------------

6.6 Optional Forms of Payment. As soon as practicable following the designation
of an employee as a Participant in accordance with Section 4.2 hereof, the SERP
Committee shall provide to each such Participant a form pursuant to which he or
she may elect to receive his or her benefit otherwise determined under this
Article VI in one of the optional forms of payment permitted under the Pension
Plan. Each Participant shall file his or her election, if any, with the SERP
Committee as soon as practicable thereafter. Each Participant shall be permitted
to revoke such election and make a new election on a form, prescribed by the
SERP Committee at any time and from time to time; provided, however, that the
last such election on file with the SERP Committee, or its designee, shall
become irrevocable no later than one (1) year prior to such Participant’s
Pension Plan Benefit Commencement Date. Benefits determined under this Article
VI that are paid in such other form shall be the Actuarial Equivalent of the
Participant’s benefit otherwise determined under Section 6.3 or Section 6.4, as
the case may be. Any election by a Participant of an optional form of payment
pursuant to the provisions of Section 4.7 of the Plan as previously in effect
shall be deemed to be an election made under this Section 6.6.

 

6.7 Rehiring Terminated Participants. Notwithstanding anything in this Article
VI to the contrary, in the event that a Participant has a Termination of
Employment, and then again becomes a Participant pursuant to Article VI, such
individual shall be credited with the amount of Service he or she had earned as
of the date of his or her Termination of Employment under the rules applicable
to the Pension Plan. Notwithstanding the preceding sentence, a retired
Participant shall not be credited with such prior Service except to the extent
that the Employer provides for such credit in a designation made pursuant to
Section 4.3 hereof. In the event of the rehiring of a former Participant, if
such Participant’s “Retirement Benefits” (as defined under the terms of the Plan
as previously in effect) are in pay status, such benefits shall be suspended in
the manner described in Article 7 of the Pension Plan. In the event a former
Participant who has previously received his or her “Retirement Benefit” in the
form of a lump sum is rehired pursuant to this Section 6.7, any further benefits
to be paid to such Participant following his or her next Termination of
Employment pursuant to this Article VI shall be offset by the Actuarial
Equivalent of the lump sum benefit. previously paid to such Participant.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

 

SUPPLEMENTAL RETIREMENT BENEFITS —

NON-GRANDFATHERED ACCRUED BENEFITS

 

7.1 Eligibility for Retirement Benefits. Each Participant whose benefit under
the Plan has vested, pursuant to Section 5.1 hereof, shall be eligible for a
benefit under the Plan with respect to his or her Non-Grandfathered Accrued
Benefit, determined in accordance with this Article VII.

 

7.2 Time of Payment. The payment of a Participant’s benefit under this Article
VII shall commence (or be paid, as the case may be) within the ninety day period
beginning on the Participant’s SERP Benefit Commencement Date. The determination
of when, during such ninety day period, such benefit shall actually commence to
be paid shall be determined by the SERP Committee in its sole and absolute
discretion; provided, however, that if such Participant is a member of the SERP
Committee, such Participant shall in no event have any involvement in such
determination.

 

7.3 Normal Retirement Benefit. If a Participant’s SERP Benefit Commencement Date
is in any month following the month in which such Participant attains his or her
Normal Retirement Age, the amount of the benefit payable to such Participant
under this Article VII, expressed as a single life annuity (payable monthly)
shall be an amount equal to the excess of:

 

  (a) such person’s Non-Grandfathered Accrued Benefit, over

 

  (b) such person’s Non-Grandfathered Pension Plan Accrued Benefit.

 

7.4 Early Retirement. If a Participant’s SERP Benefit Commencement Date is in
any month prior to the earliest possible month described in the foregoing
Section 7.3, the amount of the benefit payable to such Participant under this
Article VII, expressed as a single life annuity (payable monthly) shall be an
amount equal to the excess of:

 

  (a) such Participant’s Non-Grandfathered Accrued Benefit, reduced by 1/4 of 1%
for each month by which such Participant’s SERP Benefit Commencement Date
precedes the first day of the first calendar month after the calendar month in
which such Participant attains age 62, over

 

  (b) such Participant’s Non-Grandfathered Pension Plan Accrued Benefit, reduced
by the same percentage amount, if any, by which such Participant’s accrued
benefit under the Pension Plan would in fact be reduced on account of the
commencement (or payment, as the case may be) of such Participant’s Pension Plan
accrued benefit prior to such Participant’s Normal Retirement Date if such
Participant’s accrued benefit under the Pension Plan had otherwise commenced to
be paid (or had been paid, as the case may be) as of such Participant’s SERP
Benefit Commencement Date.

 

13



--------------------------------------------------------------------------------

7.5 Form of Payment.

 

  (a) Single Life Annuity. In the absence of any election by a Participant of
either a single lump sum payment or an annuity providing for a fixed number of
payments in accordance with the provisions of Section 7.6, such Participant’s
benefit under this Article VII shall, except as otherwise provided in subsection
(b) of this Section 7.5, be paid in the form of a single life annuity (payable
monthly), regardless of the actual form of payment of such Participant’s Pension
Plan accrued benefit.

 

  (b) Optional Annuity Form of Payment. A Participant who is otherwise to
receive a benefit under the Plan in the form of a single life annuity pursuant
to the foregoing subsection (a) of this Section 7.5 may elect, at any time prior
to such person’s SERP Benefit Commencement Date, to instead receive such benefit
in the form of any other type of life annuity otherwise provided under the
Pension Plan (and determined without regard to any spousal consent requirements
under the Pension Plan), including an annuity for the joint lives of such
Participant and any other person (for purposes of this subsection (b), an
“Optional Annuity”), so long as such Optional Annuity:

 

  (i) is the Actuarial Equivalent of the single life annuity otherwise payable
pursuant to the foregoing subsection (a) of this Section 7.5 and

 

  (ii) commences to be paid at the same time that the single life annuity
otherwise payable pursuant to the foregoing subsection (a) of this Section 7.5
would otherwise commence to be paid.

 

7.6 Optional Form of Payment.

 

  (a) Initial Election Participants. With respect to any person who is a
Participant on December 31, 2008 and who, by such date has not yet received (nor
started to receive, as the case may be) benefits under the Plan, such person
may, at any time prior to the close of business on December 31, 2008, elect to
instead receive such person’s benefit under this Article VII in either a single
lump sum payment or an annuity providing for a fixed number of payments, as
specified by such Participant. Effective upon the close of business on
December 31, 2008, any election of such an optional form of payment shall govern
and, except as otherwise provided in subsection (b) of this Section 7.6, shall
thereafter be irrevocable.

 

  (b) Subsequent Change in Benefit Election/Initial Benefit Election. A
Participant described in the foregoing subsection (a) shall have the right to
thereafter:

 

  (i) if such Participant previously elected to receive his or her benefit under
this Article VII in an optional form of payment pursuant to the foregoing
subsection (a), revoke such election and instead elect to receive his or her
benefit under this Article VII in either the form provided under Section 7.5 or
in the other optional form of benefit otherwise permitted under the foregoing
subsection (a), as specified by such Participant, or

 

14



--------------------------------------------------------------------------------

  (ii) if such Participant had not previously elected to receive his or her
benefit under this Article VII in an optional form of payment pursuant to the
foregoing subsection (a), make an election to instead receive such benefit in
such optional form of payment as shall be elected by such Participant.

 

Notwithstanding the foregoing, any such revocation and reelection (or initial
election, as the case may be), shall be effective only if both of the following
requirements are met:

 

  (i) such revocation and reelection (or initial election, as the case may be)
is made at least twelve months prior to such Participant’s SERP Benefit
Commencement Date, and

 

  (ii) in connection with the making of such revocation and reelection (or
initial election, as the case may be), such Participant elects a new SERP
Benefit Commencement Date which is at least five years after what would
otherwise have been such Participant’s SERP Benefit Commencement Date,
determined without regard to this subsection (b).

 

A Participant shall be permitted to make any number of subsequent changes in
form of benefit payment pursuant to this subsection (b), so long as each such
change complies with the requirements of the foregoing sentence.

 

  (c) Actuarial Equivalent. Benefits determined under this Article VII that are
paid in an optional form of payment pursuant to this Section 7.6 shall be the
Actuarial Equivalent of the Participant’s benefit otherwise determined under
Section 7.3 or Section 7.4, as the case may be.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

 

DEATH BENEFITS

 

8.1 Preretirement Survivor’s Benefit Linked to Grandfathered Accrued Benefit. If
a Participant dies prior to his or her Pension Plan Benefit Commencement Date,
the following provisions shall apply in lieu of Article VI.

 

  (a) Executive Participants.

 

  (i) If an Executive Participant dies before his or her Pension Plan Benefit
Commencement Date and such Participant (x) is employed by an Employer at the
time of his or her death, or (y) his or her benefit under the Plan has vested in
accordance with Section 5.1 hereof, then the Beneficiary of such Participant
shall be entitled to a benefit equal to: (A) three (3) times such Participant’s
most recent annual Base Compensation as of the date of death, multiplied by
(B) such Participant’s Grandfathered Benefit Ratio, payable without interest in
equal monthly installments over ten (10) years beginning with the month
immediately following the death of such Participant. If the Beneficiary does not
live to receive all 120 installments, then such installments shall continue to
the Beneficiary’s designated beneficiary (or to his or her estate if there is no
designated beneficiary) until all 120 payments have been made.

 

  (ii) If a Participant who is employed by an Employer dies while so employed
and before attaining three thousand six hundred and fifty (3,650) days of
Service, the monthly benefit payable under paragraph (i) shall be reduced so
that it bears the same relationship to the monthly benefit determined without
regard to this paragraph (ii) as the Participant’s number of days of Service
bears to three thousand six hundred and fifty (3,650).

 

  (b) Senior Participants.

 

  (i) If a Senior Participant dies before his or her Pension Plan Benefit
Commencement Date and such Participant (x) is employed by an Employer at the
time of his or her death, or (y) his or her benefit under the Plan has vested in
accordance with Section 5.1 hereof, then the Beneficiary of such Participant
shall be entitled to a benefit equal to: (A) fifty percent (50%) of such
Participant’s most recent annual Base Compensation as of the date of death,
multiplied by (B) such Participant’s Grandfathered Benefit Ratio, payable
without interest in equal monthly installments over ten (10) years beginning
with the month immediately following the death of such Participant. If the
Beneficiary does not live to receive all 120 installments, then such
installments shall continue to the Beneficiary’s designated beneficiary (or to
his or her estate if there is no designated beneficiary) until all 120 payments
have been made.

 

16



--------------------------------------------------------------------------------

  (ii) If a Participant who is employed by an Employer dies while so employed
and before attaining five thousand four hundred and seventy-five (5,475) days of
Service, the monthly benefit payable under paragraph (i) shall be reduced so
that it bears the same relationship to the monthly benefit determined without
regard to this paragraph (ii) as the Participant’s number of days of Service
bears to five thousand four hundred and seventy-five (5,475).

 

8.2 Preretirement Survivor’s Benefit Linked to Non-Grandfathered Accrued
Benefit. If a Participant dies prior to his or her SERP Benefit Commencement
Date, the following provisions shall apply in lieu of Article VII.

 

  (a) Executive Participants.

 

  (i) If an Executive Participant dies before his or her SERP Benefit
Commencement Date and such Participant (x) is employed by an Employer at the
time of his or her death, or (y) his or her benefit under the Plan has vested in
accordance with Section 5.1 hereof, then the Beneficiary of such Participant
shall be entitled to a benefit equal to: (A) three (3) times such Participant’s
most recent annual Base Compensation as of the date of death, multiplied by
(B) such Participant’s Non-Grandfathered Benefit Ratio, payable without interest
in equal monthly installments over ten (10) years, beginning no later than the
first day of such month following the death of the Participant as shall be
determined by the SERP Committee; provided, however, that the day on which such
first monthly installment is paid shall be within the ninety day period
beginning on the date of the Participant’s death. If the Beneficiary does not
live to receive all 120 installments, then such installments shall continue to
the Beneficiary’s designated beneficiary (or to his or her estate if there is no
designated beneficiary) until all 120 payments have been made.

 

  (ii) If a Participant who is employed by an Employer dies while so employed
and before attaining three thousand six hundred and fifty (3,650) days of
Service, the monthly benefit payable under paragraph (i) shall be reduced so
that it bears the same relationship to the monthly benefit determined without
regard to this paragraph (ii) as the Participant’s number of days of Service
bears to three thousand six hundred and fifty (3,650).

 

  (b) Senior Participants.

 

  (i)

If a Senior Participant dies before his or her SERP Benefit Commencement Date
and such Participant (x) is employed by an

 

17



--------------------------------------------------------------------------------

 

Employer at the time of his or her death, or (y) his or her benefit under the
Plan has vested in accordance with Section 5.1 hereof, then the Beneficiary of
such Participant shall be entitled to a benefit equal to: (A) fifty percent
(50%) of such Participant’s most recent annual Base Compensation as of the date
of death, multiplied by (B) such Participant’s Non-Grandfathered Benefit Ratio,
payable without interest in equal monthly installments over ten (10) years,
beginning no later than the first day of such month following the death of the
Participant as shall be determined by the SERP Committee; provided, however,
that the day on which such first monthly installment is paid shall be within the
ninety day period beginning on the date of the Participant’s death. If the
Beneficiary does not live to receive all 120 installments, then such
installments shall continue to the Beneficiary’s designated beneficiary (or to
his or her estate if there is no designated beneficiary) until all 120 payments
have been made.

 

  (ii) If a Participant who is employed by an Employer dies while so employed
and before attaining five thousand four hundred and seventy-five (5,475) days of
Service, the monthly benefit payable under paragraph (i) shall be reduced so
that it bears the same relationship to the monthly benefit determined without
regard to this paragraph (ii) as the Participant’s number of days of Service
bears to five thousand four hundred and seventy-five (5,475).

 

8.3 Post-Retirement Survivor’s Benefit.

 

  (a) Grandfathered Accrued Benefit. If a Participant dies on or after his or
her Pension Plan Benefit Commencement Date, the form of benefit payment selected
pursuant to Article VI shall determine the entitlement of a Beneficiary to any
benefit payable to such Beneficiary with respect to such Participant’s
Grandfathered Accrued Benefit. The amount, if any, payable to such Beneficiary
under such form of benefit will be determined under the terms and conditions of
the Pension Plan.

 

  (b) Non-Grandfathered Accrued Benefit. If a Participant dies on or after his
or her SERP Benefit Commencement Date, the form of benefit payment selected
pursuant to Article VII shall determine the entitlement of a Beneficiary to any
benefit payable to such Beneficiary with respect to such Participant’s
Non-Grandfathered Accrued Benefit. The amount, if any, payable to such
Beneficiary under such form of benefit will be determined under the terms and
conditions of the Pension Plan as in effect on December 31, 2008.

 

18



--------------------------------------------------------------------------------

ARTICLE IX

 

ADMINISTRATION

 

9.1 Administration Generally. This Section 9.1 is subject in its entirety to the
provisions of Section 9.2 hereof. The SERP Committee shall administer the Plan
and shall keep a written record of its actions and proceedings regarding the
Plan and all dates, records and documents relating to its administration of the
Plan. The SERP Committee is authorized to interpret the Plan, to make, amend and
rescind such rules as it deems necessary for the proper administration of the
Plan, to make all other determinations, including finding facts necessary or
advisable for the administration of the Plan, and to correct any defect or
supply any omission or reconcile any inconsistency in the Plan in the manner and
to the extent that the SERP Committee deems necessary and desirable to carry the
Plan into effect. The powers and duties of the SERP Committee shall include,
without limitation, the following

 

  (a) Determining the amount of benefits payable to Participants and authorizing
and directing an Employer with respect to the payment of benefits under the
Plan; provided, however, that no individual SERP Committee member may be in any
way involved in such determination with respect to his or her benefits or
rights, if any, under the Plan;

 

  (b) Construing and interpreting the Plan whenever necessary to carry out its
intention and purpose and making and publishing such rules for the regulation of
the Plan as are not inconsistent with the terms of the Plan; and

 

  (c) Compiling and maintaining all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan.

 

Any action taken or determination made by the SERP Committee must be taken by a
majority of the SERP Committee members and shall be conclusive on all parties.

 

9.2 Limitation on the SERP Committee’s Authority. No member of the SERP
Committee shall vote on any matter relating specifically to such member of the
SERP Committee. In the event that a majority of the members of the SERP
Committee will be specifically affected by any action proposed to be taken (as
opposed to being affected in the same manner as all other Participants in the
Plan), such action shall be taken by the Management Compensation Committee.
Notwithstanding anything in this Article IX to the contrary, the Management
Compensation Committee maintains the full and complete authority and discretion
to designate employees to become Participants in the Plan pursuant to
Section 4.2 hereto and to review any matter in its sole and complete discretion
which it determines may specifically affect the benefits or rights under the
Plan of any member of the SERP Committee. The Management Compensation Committee
maintains sole and complete authority to appoint and remove members of the SERP
Committee for any reason.

 

19



--------------------------------------------------------------------------------

9.3 Delegation. The SERP Committee is authorized to designate a person or person
as the “Administrator” of the Plan, and to delegate to the Administrator such
duties and responsibilities with respect to the Plan as may, in the discretion
of the SERP Committee, be appropriate; provided, however, that the SERP
Committee may not delegate any power or authority reserved for the Management
Compensation Committee.

 

9.4 Fees. No fees or compensation shall be paid to any member of the SERP
Committee for his or her service on the SERP Committee.

 

20



--------------------------------------------------------------------------------

ARTICLE X

 

CLAIMS PROCEDURE

 

10.1 Provision of Benefits. It shall not be necessary for any Participant or
Beneficiary entitled to receive a benefit under Articles VI and VII or a Death
Benefit, as applicable, to file a claim under the Plan in order to receive such
benefit; provided, however, that (i) a Participant who has not filed an election
to receive his or her Grandfathered Accrued Benefit in an optional form in
accordance with Section 6.6 hereof shall receive his or her Grandfathered
Accrued Benefit in accordance with Section 6.5 hereof and (ii) a Participant who
has not filed an election to receive his or her Non-Grandfathered Accrued
Benefit in an optional form in accordance with Section 7.6 hereof shall receive
his or her Non-Grandfathered Accrued Benefit in accordance with Section 7.5
hereof. Within sixty (60) days (or at such other time as the SERP Committee may
determine) following a Participant’s Termination of Employment, he or she shall
receive a statement setting forth his other benefits and rights under the Plan,
if any, and such other information as the SERP Committee deems reasonable and
appropriate. Within sixty (60) days following the death of a Participant, his or
her Beneficiary shall receive a notice of such Beneficiary’s rights, if any, to
a Death Benefit hereunder and such other information as the SERP Committee deems
reasonable and appropriate.

 

10.2 Claims Review. The SERP Committee shall establish procedures for filing
claims for benefits and for the appeal and review of claims for benefits which
have been denied. If any person claiming benefits under the Plan is denied
benefits by the SERP Committee, no later than 90 days after the receipt of his
or her claim by the SERP Committee (or within 180 days if special circumstances
require an extension of time for processing the claim and if written notice of
such extension and circumstances is given to such person within the initial
90-day period), the claimant shall be furnished with written notification from
the SERP Committee stating: (i) the specific reason(s) for the denial;
(ii) specific references to pertinent Plan provisions on which the denial is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect his or her claim and the reason why such material or
information is necessary and (iv) the procedure for submitting his or her claim
for review.

 

In the event a claimant’s claim is denied, a claimant may request a review of
his or her claim by the SERP Committee. Such request must be made by the
claimant in writing within 90 days after receipt of notice that his or her claim
has been rejected by the SERP Committee. Within 60 days after filing such
request, the claimant, at the discretion of the SERP Committee, may be granted a
hearing. The SERP Committee shall advise the claimant in writing of the
disposition of his or her appeal within 60 days (or within 120 days if special
circumstances require an extension of time for processing the request, such as
an election by the SERP Committee to hold a hearing, and if written notice of
such extension and circumstances are given to such person within the initial
60-day period after the request for a review of the claim is first received by
the SERP Committee), and shall give specific reasons for its decision and
specific references to the pertinent Plan provisions on which the decision is
based.

 

21



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, for all purposes of this
Section 10.2, in the event the claimant is a member of the SERP Committee, the
Management Compensation Committee shall serve as the committee reviewing such
claim in accordance with the procedures provided in this Section 10.2 and the
SERP Committee shall have no authority to review such claim.

 

10.3 Payment of Benefits. If, after a claimant utilizes the claims procedures
described above, a final and binding determination is made that the claimant is
entitled to any benefits under the Plan, (i) if such benefit is otherwise to be
paid in a single lump sum payment, such benefit shall be paid in full to the
claimant no later than the end of the first taxable year of the claimant in
which such final and binding determination is made and (ii) if such benefit is
otherwise to be paid in installments, all installment payments that are in
arrears shall be paid in full to the claimant no later than the end of the first
taxable year of the claimant in which such final and binding determination is
made.

 

22



--------------------------------------------------------------------------------

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

11.1 Amendment.

 

  (a) The Company retains the right to amend the Plan in any respect (including
retroactively) to the maximum extent permitted by Section 409A of the Code and
other applicable laws, which right includes the right to terminate any
Participant’s participation in the Plan in any manner (including retroactively)
to the maximum extent permitted by Section 409A of the Code and other applicable
laws. Notwithstanding the foregoing, no such amendment may reduce a
Participant’s benefits otherwise determined under Sections 6.3 and 7.3 or a
Beneficiary’s Preretirement Survivor’s Benefit below the amount to which the
Participant or his or her Beneficiary would be entitled (if any) if, immediately
before the amendment is adopted, such Participant had a Termination of
Employment. For this purpose, the amount of a Participant’s benefits otherwise
determined under Sections 6.3 and 7.3 or of a Beneficiary’s Preretirement
Survivor’s Benefit that may not be reduced by a plan amendment shall be
determined as if, immediately before the amendment is adopted, the Participant
had had a Termination of Employment for all purposes (including, for example and
without limitation, determining such Participant’s Career Average Compensation
and Base Compensation and determining eligibility for a Preretirement Survivor’s
Benefit); provided, however, that such Participant’s Pension Plan Accrued
Benefit and Primary Social Security Benefit shall be determined without regard
to such deemed Termination of Employment

 

  (b) Any amendment to the Plan described in subsection (a) shall be binding on
all Employers, Participants, Beneficiaries, and other persons.

 

11.2 Termination.

 

  (a)

The Company reserves the right to terminate the Plan at any time (including
retroactively) to the maximum extent permitted by Section 409A of the Code and
other applicable laws. Notwithstanding the foregoing, no termination shall,
without the consent of the Participant, reduce a Participant’s benefits
otherwise determined under Sections 6.3 and 7.3 or a Beneficiary’s Preretirement
Survivor’s Benefit below the amount to which the Participant or his or her
Beneficiary would be entitled (if any) if, immediately before the amendment
terminating the Plan is adopted, such Participant had a Termination of
Employment. For this purpose, the amount of a Participant’s benefits otherwise
determined under Sections 6.3 and 7.3 or of a Beneficiary’s Preretirement
Survivor’s Benefit that may not be reduced by a plan amendment shall be
determined as if, immediately before the amendment terminating the Plan is
adopted, the Participant had a Termination of Employment for all purposes
(including, for example and without limitation,

 

23



--------------------------------------------------------------------------------

 

determining such Participant’s Career Average Compensation and Base Compensation
and determining eligibility for a Preretirement Survivor’s Benefit); provided,
however, that such Participant’s Pension Plan Accrued Benefit and Primary Social
Security Benefit shall be determined without regard to such deemed Termination
of Employment.

 

  (b) Any termination of the Plan described in subsection (a) shall be binding
on all Employers, Participants, Beneficiaries, and other persons.

 

  (c) The participation of an Employer in the Plan may, to the extent permitted
under Section 409A of the Code, be terminated at any time by such Employer with
respect to employees of such Employer. Notice of such termination shall be given
to the affected Participants and the Company, and such termination of
participation shall be deemed an amendment pursuant to Section 11.1 hereof. Upon
any such termination, the Plan shall be deemed to be amended to reflect all
necessary and appropriate changes to the Plan.

 

11.3 No Assignment. The Participant shall not have the power to pledge,
transfer, assign, anticipate, mortgage, or otherwise encumber or dispose of in
advance any interest in amounts payable hereunder or any of the payments
provided for herein, nor shall any interest in amounts payable hereunder or in
any payments be subject to seizure for payment of any debts, judgments, alimony,
or separate maintenance, or be reached or transferred by operation of law in the
event of bankruptcy, insolvency, or otherwise. This Section 11.3 shall prohibit
the creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant or Beneficiary pursuant to a domestic relations order,
unless the order is one that would be a qualified domestic relations order
within the meaning of Section 414(p) of the Code if Section 414(p) applied to
the Plan (“deemed qualified domestic relations order”). Notwithstanding the
foregoing, a payment under a deemed qualified domestic relations order may
commence at any time set forth in the order, provided that such time is not
later than the date on which the amount would otherwise be payable to the
Participant under the Plan.

 

11.4 Incapacity. If any person to whom a benefit is payable under the Plan is an
infant or if the SERP Committee determines that any person to whom such benefit
is payable is incompetent by reason of physical or mental disability, the SERP
Committee may cause the payments becoming due to such person to be made to
another for his or her benefit. Payments made pursuant to this Section 11.4
shall, as to such payment, operate as a complete discharge of the Plan, each
Employer, and the SERP Committee.

 

11.5 Successors and Assigns. The provisions of the Plan are binding upon and
inure to the benefit of each Employer, its respective successors and assigns,
and the Participant and his or her beneficiaries, heirs, legal representatives,
and assigns.

 

11.6 Governing Law. The Plan shall be subject to and construed in accordance
with the laws of the State of New York, to the extent not preempted by the
provisions of ERISA.

 

24



--------------------------------------------------------------------------------

11.7 No Guarantee of Employment. Nothing contained in the Plan shall be
construed as a contract of employment or deemed to give any Participant the
right to be retained in the employ of the Employer or to give any Participant
any equity or other interest in the assets, business, or affairs of the
Employer. No Participant hereunder shall have a security interest in assets of
any Employer used to make contributions or pay benefits.

 

11.8 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

11.9 Notification of Addresses. Each Participant shall file with the Company,
from time to time, in writing, the post office address of the Participant, the
post office address of each Beneficiary, and each change of post office address.
Any communication, statement, or notice addressed to the last post office
address filed with the Company shall be binding on the Participant and each
Beneficiary for all purposes of the Plan and neither the Company nor any
Employer shall be obliged to search for or ascertain the whereabouts of any
Participant or Beneficiary.

 

11.10 Bonding. The SERP Committee and all agents and advisors employed by it
shall not be required to be bonded, except as otherwise required by ERISA.

 

11.11 Headings. The headings and subheadings in the Plan have been inserted for
convenience of reference only and shall not be dispositive or controlling in
construction of the provisions hereof.

 

11.12 Adoption of Plan by Other Employers. This Plan may be adopted by any
entity through an adoption agreement signed by the Company and by such entity.

 

11.13 Indemnity. To the extent permitted by law, the Employers shall and do
hereby jointly and severally indemnify and hold harmless any of their officers
and employees, any member of their governing bodies, and each member of the SERP
Committee from any and all claims, demands, suits, or proceedings, for
liability, loss, damage, penalty, or tax (including payment of legal fees and
expenses in connection with defense against same) brought by any Participant,
Beneficiary, or any other person, corporation, governmental agency, or other
entity arising, from any act or failure to act which constitutes or is alleged
to constitute a breach of such individual’s responsibilities under any law;
provided, however, that such indemnification shall not apply to any willful
misconduct, willful failure to act, or gross negligence. Reasonable expenses
incurred in defending any such claim, demand, suit, or proceeding shall be paid
by the Employers in advance of a final disposition of such claim, demand, suit,
or proceeding, upon presentation therefore by a person who would be entitled to
indemnification under the prior sentence. An Employer shall have the right to
control any controversy where the Employer is required to indemnify any
individual under the provisions of this Section. It is contemplated that the
Employers may, if they so desire, purchase insurance to cover their potential
liability hereunder.

 

25



--------------------------------------------------------------------------------

11.14 Tax Withholding. To the extent required by law, the Employer shall
withhold from payouts hereunder (or pursuant to any other arrangement with the
Employer), any Federal, state, or local income or payroll taxes required to be
withheld (including, but not limited to any taxes required to be withheld
pursuant to the provisions of Section 409A of the Code) and shall furnish the
recipient and the applicable government agency or agencies with such reports,
statements, or information as ‘may be legally required.

 

26



--------------------------------------------------------------------------------

ARTICLE XII

 

BENEFIT FREEZE

 

12.1 Closing Plan to New Participants. Notwithstanding the foregoing provisions
of the Plan to the contrary, no employee of any Employer shall become a
Participant on or after May 1, 2007.

 

12.2 Benefit Freeze for Existing Participants. Notwithstanding the foregoing
provisions of the Plan to the contrary, no Participant shall in any event earn
any additional benefit under the Plan with respect to any periods on or after
May 1, 2007. In connection therewith, and solely for purposes of determining the
amount of each Participant’s benefit otherwise payable under the Plan (and for
no other purpose under the Plan), each Participant shall, notwithstanding any
other provision of the Plan to the contrary, be deemed to have a Termination of
Employment as of April 30, 2007 (or on such person’s actual date of Termination
of Employment, if earlier). For the avoidance of doubt, all other provisions of
the Plan (including, but not limited to, (i) those governing the time and form
of benefit payment and (ii) Section 5.1) shall otherwise remain in full force
and effect.

 

27